DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Brobst, United States Patent Application Publication No. 2006/0136396. 
 
As per claim 1, Brobst discloses a computer-implemented method to execute a query to generate a query result, the method comprising: 
receiving a query in a database application; processing the query ([0030] wherein a query is received), wherein said processing the query comprises: 
generating an executable query plan for the query, the executable query plan including a multi-step sequence operator comprising a first set of execution steps and a second set of execution steps each configured to be executed in the alternative to generate a first query sub-result ([0031]-[0032] wherein a query plan is initially generated in [0031] and contains the first set of execution steps, but if a threshold trigger of error for an intermediate set of results is detected, the system has also formulated alternative query plans that may be executed in the alternative), and executing the executable query plan to generate a query result by passing execution control to an initial step of the first set of execution steps subsequent to selection thereof ([0033] and initial step in the query execution plan is executed, which executes the first set of execution steps until a checkpoint), said executing further comprising: 
executing one or more execution steps of the first set of execution steps to generate intermediate step results ([0032] wherein an intermediate result is determined based on the first set of execution steps as described in [0033]); and 
executing at least one execution step of the first set of execution steps configured to: determine based on the intermediate step results which execution step of the first set of execution steps to which execution control should be passed ([0034] wherein based on the intermediate step result (based on the intermediate result being executed for a certain cost), it is determined if the alternative query plan should be implemented);  
pass execution control to the determined execution step of the first set of execution steps ([0034] wherein execution is passed to the next step in the first set of execution steps (recognized as the initial query-execution plan); 
executing a final step configured to, after receiving execution control, generate the query result based at least in part on the intermediate ([0035] wherein the execution plan continues until the result is determined as described in [0031]). 

As per claim 2, Brobst discloses the computer-implemented method of claim 1, wherein said processing the query further comprises:
determining which of the first and second sets of execution steps to execute and
selecting the determined first set of execution steps ([0034] wherein the system selects between the different execution steps and determines to continue to the initial query-execution plan).

As per claim 3, Brobst discloses the computer-implemented method of claim 2, wherein said determining which of the first and second sets of execution steps to execute comprises: determining which of the first and second sets of execution steps to execute based at least in part on at least one of a step result of any execution step of the query plan, or a query result of any other set of execution steps of the query plan ([0034] wherein based on the results at the checkpoint (an execution step), it is determined if the initial plan should be used or an alternative).

As per claim 4, Brobst discloses the computer-implemented method of claim 3, wherein said determining which of the first and second sets of execution steps to execute comprises: determining which of the first and second sets of execution steps to execute based at least in part on an optional parameter included in the query ([0022] wherein the estimates are an optional parameter that is sent along with the query, which decides which of the sets of steps to use based on a comparison at certain checkpoints as noted in [0034]).

As per claim 5, Brobst discloses the computer-implemented method of claim 1, wherein said generating a query plan for the query further comprises: generating the query plan to include an execution step configured to communicate data to one or more other execution steps of the multi-step sequence operator of the query plan ([0022] wherein the query plan includes an execution step to communicate which step, either in the first or second set, to perform).

As per claim 6, Brobst discloses the computer-implemented method of claim 1, wherein said generating an executable query plan for the query further comprises: executing the first sub-plan to generate the first sub-plan result ([0033]-[0034] wherein the initial query plan is executed to determine results at a first intermediate checkpoint).

As per claim 7, Brobst discloses the computer-implemented method of claim 1, wherein said processing the query further comprises: re-generating at least a portion of the query plan during execution of the query plan ([0042] wherein the query plan can be re-generated “on the fly” during execution of the query plan).

As per claim 8, Brobst discloses the computer-implemented method of claim 2, wherein the multi- step sequence operator of the query plan further comprises: 
a third set of execution steps configured to generate a second query sub-result ([0035] wherein a second checkpoint occurs after a second query sub-result); and wherein said executing a final step configured to, after receiving execution control, generate the query result based at least in part on the intermediate step results comprises: executing the final step to generate the query result further based at least in part on the second query sub-result ([0035] wherein the system can select query plans based on the second query sub-result, to determine the final result).

As per claim 10, Brobst  discloses a system, comprising: one or more processors, and instructions encoded in one or more computer-readable medium wherein the instructions, when executed by the one or more processors cause the system to perform operations comprising: receiving a query and constructing a query tree of logical operators based on the query ([0004] wherein a decision tree is made determine an execution plan); generating an executable query plan based at least in part on the query tree of logical operators, the executable query plan including a physical multi-step sequence operator comprising a first set of execution steps and a second set of execution steps each comprising a physical query plan operator ([0031]-[0032] wherein a query plan is initially generated in [0031] and contains the first set of execution steps, but if a threshold trigger of error for an intermediate set of results is detected, the system has also formulated alternative query plans that may be executed in the alternative), the first set of execution steps and the second set of execution steps each configured to be executed to generate a first query sub-result and executing the executable query plan to generate a query result by passing execution control to an initial step of the first set of execution steps subsequent to selection thereof ([0033] and initial step in the query execution plan is executed, which executes the first set of execution steps until a checkpoint), said executing further comprising: executing one or more execution steps of the first set of execution steps to generate intermediate step results ([0032] wherein an intermediate result is determined based on the first set of execution steps as described in [0033]); and executing at least one execution step of the first set of execution steps configured to: determine based on the intermediate step results which execution step of the first set of execution steps to which control should be passed([0034] wherein based on the intermediate step result (based on the intermediate result being executed for a certain cost), it is determined if the alternative query plan should be implemented);  
pass execution control to the determined execution step of the first set of execution steps; and executing a final step configured to ([0034] wherein execution is passed to the next step in the first set of execution steps (recognized as the initial query-execution plan);, after receiving execution control, generate the query result based at least in part on the intermediate step results([0035] wherein the execution plan continues until the result is determined as described in [0031])..  

As per claim 11, claim 11 is the system that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 12, claim 12 is the system that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is the system that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is the system that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the system that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the system that performs the method of claim 8 and is rejected for the same rationale and reasoning. 

As per claim 17, Brobst discloses the system of claim 16, wherein the at least one execution step is further configured to pass execution control to any execution step in the third set of execution steps ([0035] wherein selecting the alternative plan after the second intermediate result is the third set of execution steps).  
  
As per claim 18, Brobst discloses the system of claim 10, wherein the executable query plan further comprises an execution step configured to communicate data to one or more other execution steps of the multi-step sequence operator of the executable query plan ([0034] wherein based on the results at the checkpoint (an execution step), it is determined if the initial plan should be used or an alternative i.e. communicate the data to multiple execution steps).
.
As per claim 19, claim 19 is a memory device that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brobst, in view of Ghazal et al. (“Ghazal”), United States Patent Application Publication No. 2014/0181079. 

As per claim 9, Brobst discloses the computer-implemented method of claim 8, but does not disclose wherein the at least one execution step comprises a recursive step configured to generate recursive step results and pass execution control to itself unless the recursive step results satisfy a pre-defined condition. However, Ghazal teaches wherein the at least one execution step comprises a recursive step configured to generate recursive step results and pass execution control to itself unless the recursive step results satisfy a pre-defined condition ([0037]). 
Both Brobst and Ghazal describe optimizing an execution plan. One could use the recursive query re-planning in Ghazal with the alternatives in Brobst to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining alternatives to query plans in Brobst with the recursive re-planning in Ghazal to account for the number of changes that can occur when executing a recursive query. 

As per claim 20, claim 20 is a memory device that performs the method of claim 9 and is rejected for the same rationale and reasoning. 


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168